Citation Nr: 1647453	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for degenerative arthritis of the lumbar segment of the spine, to include a disc disorder.

3.  Entitlement to service connection for a disability of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1978 to April 1986.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  After the rating action was issued, the Veteran moved to the Denver, Colorado, area.  Subsequently, he moved to Las Vegas, Nevada, which is now his servicing RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran requested that he be given the opportunity to provide testimony before the Board.  A hearing was scheduled and the Veteran was supposed to appear at the Denver RO for said hearing.  However, the record indicates that around the time that the Veteran was scheduled to appear for his hearing, he moved to Las Vegas, Nevada.  The Veteran notified the VA that he had moved and he has requested that he be allowed to provide testimony through the Las Vegas RO.  


As the Veteran requested a new hearing date and had good cause for doing so, rescheduling of the hearing is warranted.  38 U.S.C.A. §7107 (West 2014); 38 C.F.R. § 20.704 (2016).

 The case is remanded to the AOJ for the following development:

Schedule the Veteran for a Board hearing as requested. All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




